Citation Nr: 1036510	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-25 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of 
a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from May 1965 to November 
1972.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2004 rating decision in which the RO continued a 10 
percent rating for a right knee disability and a 30 percent 
rating for PTSD.  The Veteran filed a notice of disagreement 
(NOD) in March 2004, and the RO issued a statement of the case 
(SOC) in June 2004.  The Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2004.  

In an August 2007 decision, the Board granted a higher, 50 
percent rating for PTSD, and remanded the claim for an increased 
rating for a right knee disability to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  After accomplishing the requested action, the RO 
continued the 10 percent rating for the right knee (as reflected 
in a January 2008 supplemental SOC (SSOC)), and returned the 
matter to the Board for further appellate consideration.  

In a May 2008 decision, the Board denied a rating higher than 10 
percent for the Veteran's right knee disability.  The Veteran, in 
turn, appealed the claim to the United States Court of Appeals 
for Veterans Claims (the Court).  In September 2009, counsel for 
VA's Secretary and the Veteran's former attorney (the parties) 
filed a Joint Motion for Remand with the Court.  By order dated 
later that month, the Court granted the motion, vacating the 
Board's decision and remanding the matter to the Board for 
further proceedings consistent with the joint motion.

In a November 2009 decision, the Board once again denied a rating 
higher than 10 percent for the Veteran's right knee disability, 
and the Veteran appealed to the Court.  In May 2010, counsel for 
VA's Secretary filed a Motion for Remand, which was granted by 
the Court in an order dated later that month.  Hence, the Board's 
November 2009 decision is vacated and the matter has been 
returned to the Board for further proceedings consistent with the 
Secretary's motion.  


For the reasons expressed below, the matter on appeal is being 
remanded to the RO via the AMC, for additional development.  VA 
will notify the appellant when further action, on his part, is 
required.


REMAND

In light of points raised in the Secretary's Motion for Remand, 
and review of the claims file, the Board finds that further RO 
action on this matter is warranted.

In this case, the 10 percent rating for the Veteran's right knee 
disability has been assigned under Diagnostic Codes 5299-5010, 
indicating that he has an unlisted disability rated, by analogy, 
to traumatic arthritis, which is rated on the basis of limitation 
of motion.  See 38 C.F.R. §§ 4.20, 4.27, 4.71a (2009).  Here, the 
Veteran's disability has been rated primarily on the basis of 
limited flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating based on functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination, to include with repeated use or during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran has argued that, based on consideration of the 
factors noted in sections 4.40 and 4.45, and DeLuca, he is 
entitled to a separate rating for limitation of extension.  See 
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  In the Motion for 
Remand, counsel for VA's Secretary pointed out that the Board did 
not adequately address these factors in denying the Veteran's 
claim for a higher rating for a right knee disability.  

In light of the Secretary's Motion, the Veteran's assertion, and 
review of the claims file, the Board finds that additional 
medical findings would be helpful in addressing the DeLuca 
factors in this case.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, shall 
result in denial of the claim for increase.  See 38 C.F.R. § 
3.655(b) (2009).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  Id.  If the Veteran fails 
to report to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Rochester 
VA outpatient clinic (OPC) dated through April 2004.  The claims 
file also includes treatment records pertaining to other 
disabilities dated through April 2010.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain from the Rochester VA OPC any records of treatment for the 
right knee since April 2004, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the appellant should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim remaining 
on appeal.  The RO's adjudication of the claim should include 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 
509-10 (2007), is appropriate.  The RO's adjudication of the 
claim should also include specific consideration of whether, in 
light of the DeLuca factor outlined above, a separate rating for 
limitation of extension of the right knee is warranted 

As a final point, the Board also notes that, in connection with 
his appeal to the Court, the Veteran has submitted additional 
private medical records from Westside Orthopaedic Group P.C. 
(Westside), dated in March and May 2008, and from Dr. G. dated 
from November 2004 through July 2007.  Additional VA outpatient 
treatment records have also been received.  Although the Veteran 
signed a waiver of initial RO consideration of the March 2008 
record from Westside, no waiver has been received regarding the 
other additionally received records.  Therefore, to avoid any 
prejudice to the Veteran, on remand, the RO must consider this 
evidence, and issue a SSOC reflecting such consideration, in the 
first instance.  See 38 C.F.R. 20.1304 (2009). 

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Rochester 
VA OPC all records of evaluation and/or 
treatment for the Veteran's right knee, since 
April 2004.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the claims 
file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for an increased rating for a right 
knee disability.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO should 
arrange for the Veteran to undergo a VA 
orthopedic examination, by an appropriate 
physician, at a VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies (to include X-rays) should be 
accomplished (with all findings made available 
to the physician prior to the completion of 
his or her report), and all clinical findings 
should be reported in detail.

The physician should conduct range of motion 
testing of the right knee, expressed in 
degrees. The physician should indicate 
whether, on examination, there is objective 
evidence of pain on motion, weakness, excess 
fatigability, and/or incoordination.  If pain 
on motion is observed, the physician should 
indicate the point at which pain begins.  In 
addition, after having considered the 
Veteran's medical history and assertions, the 
physician should indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the physician should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

If painful motion or weakness of the right 
lower extremity-to include on flare-ups or 
with repeated used-is found, the physician 
should provide an assessment as to  whether 
such painful motion and/or weakness is best 
characterized as light, moderate, or severe.

The physician should also indicate whether 
there is any lateral instability and/or 
recurrent subluxation in the knee.  If 
instability is present, the physician should, 
based on the examination results and the 
Veteran's documented medical history and 
assertions, assess such instability as slight, 
moderate or severe.

The physician should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a higher rating for 
the right knee disability. 

If the Veteran fails, without good cause, to 
report to the scheduled examination, in 
adjudicating the claim for increase, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, the 
RO should adjudicate the claim in light of 
all pertinent evidence (to particularly 
include all evidence added to the record 
since the RO's last adjudication of the claim 
in January 2008) and legal authority.  The 
RO's adjudication of the claim should include 
consideration of whether staged rating, 
pursuant to Hart (cited to above), is 
appropriate; as well as whether, in light of 
the DeLuca factors (outlined above), a 
separate rating for limitation of extension 
of the right knee is warranted.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes citation to and discussion of 
any additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


